Name: Commission Decision of 13 March 1978 authorizing the French Republic not to apply Community treatment to men's and boys' woven breeches, shorts and trousers (including slacks), women's, girls' and infants' woven trousers and slacks, of wool, of cotton or of man-made textile fibres, falling within heading No ex 61.01 or subheading ex 61.02 B of the Common Customs Tariff, originating in South Korea and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-04-20

 nan